Citation Nr: 1825301	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent before October 7, 2011 and in excess of 20 percent beginning October 7, 2011 for service-connected diabetes mellitus type II with hypertension (diabetes). 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel



INTRODUCTION

The Veteran served on active duty From March 1967 to February 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The August 2012 decision was reconsidering a January 2011 decision by the same RO. 
  
The Veteran requested a hearing at the Board's headquarters in Washington, DC.  A hearing was scheduled for April 1, 2015 and the Veteran was sent notice.  The Veteran submitted a letter withdrawing his request because he could not afford to travel to Washington, DC.  The Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, secondary to service-connected diabetes,  has been raised by the record in an April 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  Prior to August 22, 2011 the Veteran's diabetes was managed with no more than a restricted diet and regulation of activities. 

2.  Beginning August 22, 2011 Veteran's diabetes was managed with no more than a restricted diet, regulation of activities, and oral medication. 

3.  The Veteran has never needed insulin injections to manage his diabetes. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for diabetes were not met before August 22, 2011.   38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.

2.  The criteria for an initial disability rating of 20 percent for diabetes have been met as of August 22, 2011.  38 C.F.R. § 4.119, DC 7913.

3.  The criteria for an initial disability rating in excess of 20 percent for diabetes from August 22, 2011 have not been met.  38 C.F.R. § 4.119, DC 7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Law

Disability ratings are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities in  38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The rating criteria for diabetes are contained in 38 C.F.R. § 4.119, DC 7913:  

A 10 percent rating is assigned for diagnosed diabetes manageable by restricted diet only.

A 20 percent rating is assigned for required insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.

A 40 percent rating is assigned for required insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities). 

Higher ratings of 60 and 100 percent each require all of the above criteria to be satisfied as well as adding additional requirements.

II.  Evidence

The Veteran's service treatment records and post-service treatment records are silent for complaint, diagnosis, or treatment of diabetes before July 2009.  

A July 2009 treatment record noted an abnormal glucose reading and suggested monitoring blood glucose three to four times per year.  The note indicated that medication could be started if the Veteran's A1C test results were over six.

A January 2010 treatment record noted the Veteran's A1C result was in the diabetic range.  The treatment provider discussed diet with the Veteran.  The note ended "check q6m and consider metformin," but no medication was prescribed at that time. 

The Veteran wrote an April 2010 letter stating that he had been diagnosed with diabetes and placed in an exercise program to lose weight and help control diabetes. 

VA provided a September 2010 examination for the Veteran's diabetes.  The examiner observed that the Veteran's diabetes was being controlled with diet and exercise.  No medication, oral or injected, had been prescribed.  The Veteran was not restricted from strenuous activities. The Veteran had hypertension that was stable on oral medication.  It was clearly not caused by diabetes, as it was diagnosed two years earlier, but the examiner noted that diabetes can cause renal and cardiac disease in the long term and therefore affect blood pressure control.  Symptoms related to the Veteran's left hand were separately tested and diabetic peripheral neuropathy was ruled out as a cause.  The Veteran's eyes were examined and showed no effects secondary to diabetes. 

A treatment record from July 2011 indicated that the Veteran had achieved good diabetes control with diet and exercise.  An August 18, 2011 treatment note reviews blood sugars but makes no recommendation for a change in treatment.  An August 22, 2011 treatment record states that the Veteran will need metformin to help control his diabetes.  Metformin was first prescribed to the Veteran in October 2011.

VA provided an October 2011 examination for the Veteran's diabetes.  The examiner noted that the Veteran continued to manage his diabetes with diet and exercise but an oral hypoglycemic agent had been prescribed since his last VA examination.  The Veteran's diabetes did not require regulation of activity.  Insulin injections had not been prescribed.  The Veteran's hypertension remained stable on medication and no other complications or secondary conditions were noted. 

The Veteran has submitted multiple written statements about his diabetes symptoms and treatment.  He has noted erratic blood sugars, sometimes "over 200."  He noted one hypoglycemic episode in May 2013, which caused lightheadedness and weakness.  He was able to treat this without assistance by eating and sitting down.  He pointed out that his A1C reading had gone from 6.1 to 7.2, to 7.6, showing a worsening of his condition.

The Veteran's wife submitted a lay statement in December 2012 confirming the Veteran's claims that he exercised and restricted his diet to manage diabetes, in addition to taking metformin. She noted that he was sometimes tired and took naps, which could be related to diabetes. 

A treating doctor submitted a letter of April 2013, at the Veteran's request, confirming that the Veteran is diagnosed with diabetes and takes metformin for this condition. 

A November 2015 treatment record noted that the Veteran's A1C results had improved and that the Veteran was taking metformin again after an apparent lapse.  His metformin was increased in June 2016, but reduced again in December 2016 as he was doing well and watching carbohydrate intake.  

VA provided a February 2017 examination for the Veteran's diabetes.  The examiner noted that the Veteran was still prescribed an oral hypoglycemic agent.  The Veteran's diabetes still did not require regulation of activities.  Hypertension remained stable with medication.  Erectile dysfunction was noted secondary to diabetes.  The Veteran's eyes were examined separately and no complications of diabetes were noted.  Hypertensive retinopathy was noted, unchanged since 2010.

An April 2017 treatment record indicated that the Veteran has peripheral neuropathy of his feet, secondary to diabetes.

There is no indication that the Veteran has ever required insulin injections. 

III.  Analysis

As noted above, disability ratings for diabetes at the 10, 20 and 40 percent levels are based on the level of treatment required to manage the condition.  There is no 30 percent rating available for diabetes.  The evidence of record is fairly straightforward in that regard.  From diagnosis in January 2010 until August 22, 2011 nothing beyond diet and exercise was necessary to manage the Veteran's diabetes.  This is clear from the medical records and not contradicted by any lay statements.  The Board therefore finds that a rating in excess of 10 percent for diabetes cannot be granted before August 22, 2011.

The treatment note of August 22, 2011 states that a hypoglycemic agent would need to be prescribed to manage the Veteran's diabetes.  While it was not actually prescribed until October 7, 2011, the Board finds that the August 22, 2011 note is sufficient to show that medication was required from that date in addition to the Veteran's continuing restricted diet.  The Board therefore finds that a rating of 20 percent for diabetes is appropriate beginning August 22, 2011. 

Every rating in excess of 20 percent for diabetes turns on the requirement of insulin.  There is no medical or lay evidence in the record showing that the Veteran ever required insulin.  The Board therefore finds that a rating in excess of 20 percent for diabetes cannot be granted. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for diabetes before August 22, 2011 is denied. 

Entitlement to an initial disability rating of 20 percent, but not higher, for diabetes beginning August 22, 2011 is granted.

Entitlement to an initial disability rating in excess of 20 percent for diabetes is denied.  





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


